           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MELISSA WOLFE                                                  PLAINTIFF

V.                       No. 5:17-cv-245 -DPM

BASSAM ARAFA                                               DEFENDANT

                                 ORDER
     For the reasons stated on the record at the 7 August 2019 trial,
Wolfe's motion for attorney's fees and costs,   NQ   85, is mostly granted
and partly denied. The time spent by Wolfe's lawyers is reasonable,
but the hourly rates are high for a wage -and-hour case in the Eastern
District of Arkansas. The Court awards:
     Josh Sanford           -
                                37.45 hours x$250/hour          $9,362.50
     Vanessa Kinney         -
                                3.2 hours x $200/hour      =
                                                                 $640.00
     Steve Rauls            -
                                68.8 hours x $175/hour     =
                                                               $12,040.00
     Rebecca Matlock        -
                                8.0 hours x $150/hour      =    $1,200.00
                                                               $23,242.50
The Court also awards a reduced amount in costs. FED. R. Civ. P.
54(d)(1); 28 U.S.C. § 1920. The filing fee and copy costs are taxable, but
postage is not. And the Court declines to award Wolfe mileage to
attend her own deposition. The Court therefore assesses $420 in costs.
                              *     *    *



     The Court awards Wolfe a reasonable attorney's fee of $23,242.50
and $420 in costs.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
